DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 4, it is unclear which positively claimed element is intended to be configured in accordance with the claim details, as the claim appears to ascribe the property to the entire two-piece assembly. With regard to claim 19, the claim depends from claim “22” but there are only 20 claims total; as such, all claim terms lack antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 - 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Röper et al. (USPN 5,879,373). Röper et al. teach a two-piece optical measurement arrangement (Figures 1a, 1b) including a device 20 (attachment collar) having an adhesive layer (column 5, line 14 – column 6, line 57) thereon for attachment to the subject, wherein the device is configured to removably receive the measurement device 10 therein (column 3, line 31 – column 4, line 12). The measurement device includes emitter/source 13 and detector 14 elements for performing the optical measurements (column 4, line 66 – column 5, line 13). Röper et al. discuss the material properties of the structural elements, indicating both rigid and soft materials for different portions of the arrangement. The soft material may be a thermoplastic material such as polyurethane (column 4, lines 12 – 48; with particular attention to final lines of the indicated section). Röper et al. detail use of opaque materials for protecting the sensing elements from undesired environmental light (column 4, lines 59 – 65). Further, Röper et al. disclose that the measuring device is in communication with processing/monitor equipment via the cable 17. As illustrated the measurement probe has a thickened region where the cable connects with the unit (especially as seen in Figure 1B), which is recognized as a cable strain relief configuration, which is taught by Applicant to be within the scope of the claimed “cable management” element.  With regard to claims 7 – 10, Röper et al. teaches that the emitter and detector are configured to measure substances in a subject’s blood (column 2, line 52 – column 3, line 4) and therefore the emitter and detector elements are “configured to” measure a response of the substances recited in the claims. Röper et al. is considered to meet the positively claimed details of claim 19, as best understood in view of the rejection under 35 USC 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Röper et al. as applied to claims 1 and 3 above, further in view of Al-Ali et al. (USPN 6,920,345). Röper et al. teach all of the features of the claimed invention except for the use of an authentication element in the configuration. However, it was well known in the art at the time of the invention to use authentication techniques to guarantee that an approved sensor has been connected to a monitor. Further, Al-Ali et al. teach incorporation of an information element into an arrangement, similar to Röper et al., that includes multiple elements for the connection of the sensor to the subject. Al-Ali et al. (Figure 5 and the description thereof in column 7, lines 9 - 27) teach the manner to use an information element as part of the sensing arrangement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Röper et al. to include an information element for authentication as taught by Al-Ali et al., since this permits information to be passed from the sensor to the monitor, for verification and other purposes.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Röper et al. as applied to claim 1 above. As discussed, Röper et al. teach that their system may be configured to use the emitter and detector to measure substances in a subject’s blood . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





    PNG
    media_image1.png
    98
    452
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791